 



EXHIBIT 10.20
RENT-A-CENTER, INC.
FORM OF LONG-TERM INCENTIVE CASH AWARD
     THIS AGREEMENT, made as of the ___day of ___, ___, by and between
Rent-A-Center, Inc. (the “Company”) and ___(the “Executive”), pursuant to the
Rent-A-Center, Inc. 2006 Long-Term Incentive Plan (the “Plan”).
     1. Long-Term Incentive Cash Award. Subject to the vesting and other terms
and conditions set forth in this Agreement and Exhibit A annexed hereto and made
a part hereof, the Company hereby grants to the Executive a cash award of $___,
of which $___will be subject to adjustment pursuant to Exhibit A (the “Award”).
     2. Provisions of the Plan Control. The provisions of the Plan, the terms of
which are incorporated in this Agreement, shall govern if and to the extent that
there are inconsistencies between those provisions and the provisions of this
Agreement. The Executive acknowledges receipt of a copy of the Plan prior to the
execution of this Agreement.
     3. Vesting.
     (a) General. Subject to the further provisions of this Agreement and
provided the Executive remains continuously employed by the Company or a
subsidiary of the Company through the applicable anniversary dates or the end of
the applicable performance period described in Exhibit A (the “Performance
Period”), the Executive’s right to receive payment of the Award shall vest (if
at all) with respect to:
     (i) one-eighth of the Award ($___) on each of the first four anniversaries
of the date of this Agreement;
     (ii) one-quarter of the Award ($___) on the third anniversary of the date
of this Agreement; and
     (iii) the balance of the Award ($___, subject to adjustment pursuant to
Exhibit A) at the end of the Performance Period, subject to the attainment of
the performance objectives specified in said Exhibit A.
     (b) Accelerated Vesting. If, before the applicable vesting date described
in (a) above, the Executive’s employment with the Company and its subsidiaries
is terminated due to the Executive’s death or “disability” (as defined below),
or there occurs a “change in Company ownership” (as defined below), then the
Executive’s right to receive payment of the Award (to the extent not previously
vested) will become vested on the date of such termination of employment or
immediately prior to the consummation of the change in Company ownership, as the
case may be. Notwithstanding the preceding sentence, vesting will not accelerate
by reason of a change in Company ownership unless the Executive remains in the
continuous employ of the Company or a subsidiary until the consummation of the
change in Company ownership or the Executive’s employment is terminated sooner
by the Company or a subsidiary in contemplation of or in connection with such
change in Company ownership.

-1-



--------------------------------------------------------------------------------



 



     (c) Definitions. The term “disability” means the inability of Executive to
substantially perform the customary duties and responsibilities of the
Executive’s employment with the Company or an affiliate for a period of at least
120 consecutive days or 120 days in any 12-month period by reason of a physical
or mental incapacity that is expected to result in death or last indefinitely,
as determined by a duly licensed physician appointed by the Company. The term
“change in Company ownership” means a transaction or series of transactions as a
result of which there is a change in the ownership or effective control of the
Company or a change in the ownership of a substantial portion of the assets of
the Company, in each case within the meaning and for the purposes of
Section 409A of the Internal Revenue Code of 1986 (it being intended that a
“change in Company ownership” under this Agreement will be a permissible
distribution event under said section 409A).
     4. Termination of Employment or Service. Upon the termination of the
Executive’s employment or other service with the Company and its subsidiaries
for any reason other than death or disability, the Executive’s right to receive
payment of the Award, to the extent not previously vested or terminated, will
thereupon terminate and be canceled.
     5. Restoration. The Executive has been provided and is privy to
intellectual property, trade secrets, and other confidential information of the
Company. For two years following the Executive’s termination of employment, the
Executive has agreed not to engage in any activity or provide any services which
are similar to or competitive with the Company’s business. For the same two year
period, the Executive also agreed not to solicit or induce, or cause or permit
others to solicit or induce, any employee to terminate their employment with the
Company. These covenants are set forth and agreed to in the Loyalty and
Confidentiality Agreement between the Executive and the Company (the “Loyalty
Agreement”). The parties hereto understand and agree that the promises in this
Agreement and those in the Loyalty Agreement, and not any employment of or
services performed by the Executive in the course and scope of that employment,
are the sole consideration for the Award. Further, it is agreed that should the
Executive violate or be in breach of any restrictions set forth herein or in the
Loyalty Agreement (which determination shall be made in the discretion of the
Compensation Committee of the Company’s Board of Directors), (a) the Executive
shall immediately repay to the Company, in a single cash lump sum, the amount of
any Award received by the Executive hereunder and (b) the Executive shall have
no right to receive, and shall not receive, any further Award hereunder, whether
or not such Award has otherwise vested hereunder.
     6. Cash Settlement. The Award will be settled in cash if, as and when it
becomes vested in accordance with the provisions hereof; provided, however, that
any amount payable pursuant to Section 3(a)(iii) hereof shall be deferred if and
to the extent necessary to (a) avoid a loss of deduction by the Company under
Section 162(m) of the Internal Revenue Code of 1986, and/or (b) avoid the
imposition of additional tax under Section 409A(a) of the Code.
     8. No Service Rights. Nothing contained in the Plan or this Agreement shall
confer upon the Executive any right with respect to the continuation of the
Executive’s employment or other service with the Company or any subsidiary of
the Company or interfere in any way with the right of the Company or any
subsidiary of the Company at any time to terminate such relationship.

-2-



--------------------------------------------------------------------------------



 



     9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to its principles
of conflict of laws.
     10. Miscellaneous. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and may not be modified
other than by written instrument executed by the parties.
     IN WITNESS WHEREOF, this Agreement has been executed as of the date first
above written.

      RENT-A-CENTER, INC.
 
   
By:
   
 
   
 
     
 
   
Executive

-3-



--------------------------------------------------------------------------------



 



Signature Page

-4-



--------------------------------------------------------------------------------



 



EXHIBIT A
PERFORMANCE VESTING CONDITIONS
A-1

-5-